Citation Nr: 9924681	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-00 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1965 to October 1969.

In June 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware, denied the 
veteran's claim for service connection for residuals of a 
left ankle injury ("sprain").  He appealed the RO's 
decision to the Board of Veterans' Appeals (Board).  He also 
appealed a February 1996 RO decision concerning the effective 
date assigned for the 40 percent rating for his service-
connected low back disability (lumbosacral strain).

In May 1998, the Board denied the claim for an earlier 
effective date (EED) for the 40 percent rating for the low 
back disability, which included a discussion of whether the 
RO had committed clear and unmistakable error (CUE).  The 
Board remanded the claim concerning the left ankle to the RO 
for further development and consideration.  After completing 
the development requested, the RO continued to deny this 
claim, so the RO returned the case to the Board for further 
appellate consideration of this issue.


FINDING OF FACT

There is no competent medical evidence of record linking any 
of the veteran's current left ankle pathology to his service 
in the military, including the trauma ("sprain") he 
sustained during service in October 1968.


CONCLUSION OF LAW

The claim for service connection for residuals of a left 
ankle injury ("sprain") is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from an injury or a disease that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Certain conditions, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a prescribed period of time after 
service-which is one year for arthritis.  The presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A preliminary determination, however, that must be made in a 
case, as here, involving a claim for service connection is 
whether the claim is "well grounded."  A claim is "well 
grounded" if it is "plausible, meritorious on its own or 
capable of substantiation."  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden 
of showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition during service, or within 
the presumptive period after service, and that he still has 
such condition.  See also 38 C.F.R. § 3.303(d).  Such 
evidence, however, must be medical unless it relates to a 
condition as to which, under the case law of the Court of 
Appeals for Veterans Claims (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim still may be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, or 
within the presumptive period after service, provided that 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

As applied to the facts of this case, records show the 
veteran injured ("twist[ed]") his left ankle during service 
in October 1968 while playing football.  When he was examined 
shortly after the incident, there was evidence of slight 
tenderness and swelling.  The diagnosis was left ankle 
"sprain."  The treating physician prescribed crutches, told 
the veteran to elevate the ankle and apply ice packs to it, 
and to return to the clinic for follow-up treatment if 
necessary.  He was seen in the clinic later that month, at 
which time X-rays taken of the ankle showed no signs of a 
fracture, etc.  He was told to continue applying ice to it.  
There are no other records from service showing he had 
complaints or received further treatment for his left ankle 
while on active duty, including when examined in September 
1969 for separation from service.  He was discharged from 
active duty in October 1969.

When initially examined by VA for compensation purposes after 
service, in December 1969, the veteran had no complaints 
concerning the condition/status of his left ankle, and there 
was no clinical evidence of a left ankle disability.  He also 
had no complaints concerning his left ankle when examined by 
VA doctors (and other doctors) on numerous subsequent 
occasions during the 1970s and 1980s.  Some of those 
evaluations were in connection with his civilian employment, 
as a police officer in Washington, D.C.  He mostly complained 
of problems with his low back, a disability that has been 
service connected.

In January 1995, the veteran filed a claim for service 
connection for residuals of the ankle sprain he sustained 
while on active duty (there initially was some confusion over 
whether he was claiming entitlement to service connection for 
his left ankle or right ankle, but he later indicated that 
his claim was for his left ankle).

The veteran underwent a VA compensation examination in May 
1995 in connection with his claim concerning his left ankle.  
He said that he had experienced progressively increasing 
pain, swelling, and instability in the ankle since the injury 
in service, and he noted that his symptoms were most 
prevalent when he exerted himself (e.g., during prolonged 
walking, etc.).  After clinical evaluation of the ankle, the 
examiner diagnosed "osteoarthritis...with instability."  
However, X-rays taken of the ankle by a radiologist, which 
the examiner apparently did not review prior to rendering his 
diagnosis, showed no evidence of significant arthritis, or of 
a prior fracture or dislocation.

The veteran alleged in a May 1996 statement that he had been 
told by one of his treating physicians that the disability 
currently affecting his left ankle is a residual of the 
injuries (he claimed "two" sprains, instead of only one) 
that he sustained during service.  Consequently, the Board 
remanded his claim to the RO in May 1998 to obtain treatment 
records from this doctor, and to have him put his opinion in 
writing to document it in the record.  The Board also 
directed the RO, in the event the doctor submitted additional 
evidence, to consider it and determine whether the claim was 
"well grounded" and, if so, whether further development 
of the record was necessary-including having the veteran 
undergo another VA compensation examination to assist in 
determining the etiology of his left ankle disability.

The veteran's treating physician indicated a July 1998 
statement, which the RO received in August 1998, that he had 
been treating the veteran since March 1996 for pain in his 
left ankle caused by sinus tarsi syndrome.  The treating 
physician also indicated that this condition is "typically 
induced from a history of inversion lateral ankle sprains;" 
that the veteran first developed the condition about 17 years 
earlier; and that it is the cause for his current left ankle 
symptoms.  The treating physician went on to note that the 
veteran had been receiving injection therapy and conservative 
care, and that he ultimately may have to undergo surgery at 
some point in the future.  The treating physician indicated 
in a subsequent statement that he submitted later in August 
1998 that his source of knowledge regarding the condition of 
the veteran's left ankle was from a medical history that the 
veteran recounted to him (presumably during the course of 
being treated).

The veteran subsequently submitted a statement in January 
1999 continuing to allege that the symptoms currently 
affecting his left ankle are a residual of the injury in 
service.  He also disputed the notion that he injured his 
ankle at any time other than while in service, including 
while employed for 20 years as a police officer in D.C.  He 
claimed that, even if he did injure his ankle in the course 
of his employment as a police officer, it was not the initial 
injury, but rather, aggravation of the injury he sustained in 
service, thereby still warranting service connection.  
Lastly, he denied ever telling his treating physician that he 
sprained his ankle 17 years earlier.

The veteran clearly has impairment of his left ankle.  This 
is evident from the August 1998 statements from his private 
treating physician, who diagnosed sinus tarsi syndrome, and 
from the report of the May 1995 VA compensation evaluation, 
when the examiner diagnosed "osteoarthritis...with 
instability" (although the results of the actual X-rays 
taken during that evaluation are somewhat inconsistent with 
the diagnosis).  Nevertheless, medical evidence of current 
disability is not at issue.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  It also is apparent that the veteran 
sustained a relevant injury (a "sprain") of his left ankle 
during service, in October 1968, so there is competent 
evidence in that respect as well.  See Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Thus, this case turns on the 
question of whether there is competent medical evidence of 
record etiologically linking the current disability to the 
trauma in service.  The Board finds there is none.

Although the veteran's treating physician indicated in his 
August 1998 statements that the sinus tarsi syndrome, which 
is causing the pain in the veteran's left ankle, 
is "typically induced from a history of inversion lateral 
ankle sprains," the treating physician went on to note that 
the veteran developed the condition about 17 years earlier 
(meaning in about 1981), and not coincident with his active 
duty service in the military, which ended about 12 years 
prior to that (in 1969).  The treating physician also 
acknowledged that his diagnostic assessment of the veteran's 
condition was based entirely on a history recounted by the 
veteran, himself, presumably in the course of being treated.  
Thus, since the diagnosis only can be as good as the history 
on which it is predicated, this is another reason that the 
opinion cannot serve as grounds to link the symptoms 
currently affecting the veteran's left ankle to his military 
service.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (where the Court held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), requirement 
for well groundedness).

There also is no other medical evidence of record linking the 
symptoms currently referable to the left ankle to the 
veteran's service in the military, including the trauma he 
sustained to his ankle in October 1968.  It is significant 
that there was absolutely no evidence (either by complaint or 
diagnosis) of a left ankle disability during the veteran's 
September 1969 separation examination, and that there also 
was no medical evidence of arthritis within the one-year 
presumptive period after service, or for many ensuing years, 
prior to the diagnosis in May 1995.  Therefore, the 
provisions pertaining to chronicity or continuity of 
symptomatology of a condition shown in service do not apply.  
See Savage, 10 Vet. App. at 498; 38 C.F.R. § 3.303(b).  Since 
there is no competent medical nexus evidence of record, the 
claim is not plausible and, therefore, is not well grounded.  
See Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

Although the veteran and his representative believe that the 
current left ankle disability is a residual of the injury in 
service, they do not have the medical expertise and training 
to give a competent opinion on the determinative issue 
of causation-to establish the validity of such a 
relationship.  Therefore, their allegations as to a nexus 
between the trauma in service and the current disability have 
no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The Board emphasizes that a well-
grounded claim must be supported by medical evidence-not 
just allegations-and there is no such evidence in this case.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Even though the Board remanded the case to the RO in 
May 1998, that was done to comply with the Court's holding in 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995), requiring 
that, in situations such as that at hand, VA inform the 
veteran of the evidence necessary to support his claim.  See 
also 38 U.S.C.A. § 5103(a).  However, in remanding the case, 
the Board made no conclusion or inference as to whether his 
claim was well grounded under 38 U.S.C.A. § 5107(a).  In 
fact, since he only had alleged that his treating physician 
"told him" that his current left ankle disability was a 
residual of the injury in service, but had not actually 
reduced the opinion to writing, it could not legally have 
been concluded prior to remanding the case that the claim was 
well grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995).  
Therefore, the duty to assist was not invoked.  The Board 
merely gave the veteran an opportunity to supplement the 
record by obtaining a statement from his treating physician 
concerning the etiology of the left ankle disability, and the 
Board premised any further development of the claim on the 
submission of such evidence; but, as discussed above, the 
treating physician did not submit a statement that was 
favorable to the veteran's claim, insofar as linking the 
current left ankle disability to service, so no further 
development of the claim was required.  The Board also is not 
aware of the existence of any other relevant evidence that, 
if obtained, would make the claim well grounded.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

Finally, the Board recognizes that the claim is being 
disposed of in a manner that differs from that employed by 
the RO-which, although continuing to deny the claim, 
determined in the November 1998 Supplemental Statement of the 
Case (SSOC) that it is at least well grounded.  The Board, on 
the other hand, has concluded that the claim is not well 
grounded, but this is not prejudicial to the veteran, 
particularly since he has been apprised at other times during 
the course of his appeal of the requirement to submit a well-
grounded claim.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for residuals of a left ankle injury is 
denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

